By the Court:

The difficulty is, how to enforce the attachment if the company should refuse to answer. We could not appoint a person to answer, or direct ihem to appoint some one to do it, as a court of equity might possibly do. The act of assembly contemplates only individuals ; it gives no power to this court in relation to corporations. By positive act of assembly, stock in corporations are made liable to attachment; this was an advance on the subject: but the legislature have not gone so far as to make them liable to being summoned as garnishees, and to provide the means of compelling them to answer. The law seems to be defective; but such is the law as we understand it. We have never known a corporation attached as a garnishee. Where there is insolvency, and danger of losing the money, the party might perhaps go into equity and stop the money in the hands of the company.
Rule absolute.